-Chancellor Waties delivered the following decree :
The defendant in this case having admitted that the bond and mortgage described in the bill of the complai-against which they pray to be relieved, was given by W. C. Ferguson, the testator of the two first named complainants, when he was under the age of 9.1 years : It is ordered and decreed that the said bond and mortgage be delivered up to the said complainants to be can-' celled, and that there be a perpetual injunction against all proceedings thereon at law. The costs to be paid out of the estate of Thomas Ferguson.
There was no appeal from this decree.